Citation Nr: 1632418	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vocal cord dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served in the Army National Guard of Wisconsin from October 2005 to April 2009, to include active duty for training from March 21, 2006, to August 31, 2006.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2010 decision of the RO in Milwaukee, Wisconsin.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

The Board notes that the Veteran indicated in her October 2010 notice of disagreement (NOD) that she disagreed with the July 2010 rating decision denying service connection for a left knee injury.  However, in a March 2012 rating decision, the Veteran was granted service connection for chondromalacia patellae and degenerative joint disease of the left knee (claimed as left knee injury).  This decision was a complete grant of benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of this claim. 

At the March 2016 hearing, the Veteran testified that she did not have any breathing problems or vocal cord dysfunction prior to entering service.  She asserted that she noticed she could not breathe while doing physical training on a drill weekend in 2007 or 2008.  She also suggested that she could have possibly had an episode while in boot camp or at Advanced Individual Training (AIT) school but that she could not remember for sure.  In her April 2012 substantive appeal, the Veteran asserted that her vocal cord dysfunction was caused by the stressful circumstances she was under during her National Guard service.

An August 2006 service treatment record noted the Veteran as having allergic rhinitis. 

In a July 2007 private medical record from Aurora Medical Center Oshkosh, the Veteran reported a fairly significant cough for many years, which had intensified somewhat over the last couple of years and was of particular difficulty when exercising and running.  It was noted that the Veteran had been having difficulties with her physical training activities in the Army National Guard due to her difficulties in vocal cord dysfunction affecting her aerobic activity.

A May 2008 private medical record from Aurora Health Care noted that the Veteran complained of an intermittent cough since age 12, which had worsened in the past 6 months.  A June 2008 private medical record from this facility noted, secondary to post-nasal drip, the Veteran's vocal cords were becoming irritated and beginning to paradoxically adduct during inspiration and expiration. 

An August 2008 private medical record from Aurora Center Oshkosh noted the Veteran as having intermittent paradoxical adduction of the vocal cords and chronic laryngitis, both secondary to gastroesophageal reflux disease (GERD) and exercise.
 
In a November 2008 private medical record from Ear, Nose, and Throat Specialists of Wisconsin, the Veteran reported difficulty breathing during exercise for the last 3 years and was diagnosed with vocal fold dysfunction as the cause for her exercise-induced dyspnea. 

In a November 2008 medical record from Aurora Medical Center Oshkosh, it was noted that the Veteran had a chronic cough primarily due to vocal cord dysfunction, likely secondary to GERD and allergic rhinitis. 

As an initial matter, the Board notes that the claims file contains no medical evidence since 2008.  As such, efforts should be made to obtain any potentially relevant, outstanding medical records.

Further, the Board notes that the Veteran has submitted some service treatment records, and a response from the Wisconsin National Guard has supplied some personnel and service treatment records as well.  However, it appears that a May 27, 2010, request to the Records Management Center (RMC) for service treatment records, which yielded negative results, did not use the Veteran's correct name.  As such, to ensure that all avenues have been exhausted in obtaining the Veteran's service records, another request should be made to the RMC or to the National Personnel Records Center (NPRC), whichever is appropriate, for the Veteran's complete service treatment records and personnel records under her previous name and her current name.

Finally, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1. Request all available service treatment records and personnel records from the RMC or the NPRC, whichever is appropriate, under the Veteran's current name and her previous name. 

2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any recent medical records relating to her vocal cord dysfunction claim that have not yet been associated with the claims file.  [There is no medical evidence showing she currently has this condition, and this is important to her claim.]

Attempts should be made to obtain all outstanding, identified medical records.  Associate any records received, including negative responses, with the claims file.

3. After as much of the aforementioned records have been obtained as possible, schedule the Veteran for an appropriate VA examination for her vocal cord dysfunction.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her vocal cord dysfunction.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should respond to the following:

a. Provide an opinion as to whether the Veteran currently has vocal cord dysfunction or any related diseases or disabilities.

b. If so, provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50 percent) that her vocal cord dysfunction, or any related diseases or disabilities, began during or were caused by her active duty service (March 2006 to August 2006).

The examiner should provide a complete rationale for any opinions provided.
 
4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case.  In the event that the claim is not resolved to the satisfaction of the Veteran, she should be provided a supplemental statement of the case.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


